AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                     David Allen Black                                 )
                            Plaintiff                                  )
                            v.                                         )     Civil Action No.       4:17-cv-3265-TMC
                    John F. Marano, IV                                 )
                           Defendant                                   )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: This case is DISMISSED without prejudice pursuant to Fed. R. Civ. P. 25(a)(1).


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Timothy M. Cain, United States District Judge.

                                                                           ROBIN L. BLUME
Date: December 17, 2018                                                    CLERK OF COURT


                                                                                     s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
